Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Michael John Thoren is suspended from the practice of law for 60 days and until he makes restitution, as follows: $1,250 to Olga Magala; $500 to William Keleture; $2,500 to Mir Hussain. Suspension effective February 2, 2007. Respondent Michael John Thoren shall reimburse the Client Protection Program Trust Fund for any client protection payments arising from his conduct prior to the termination of the period of suspension.